 Case: 21-10143-BAH Doc #: 21 Filed: 03/26/21 Desc: Main Document                   Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE


In re:                                                       CHAPTER 11

ENTERTAINMENT CINEMAS LEBANON, LLC                           Case No. 21-10143-BAH

         Debtor


                              NOTICE OF BANKRUPTCY CASE
                         PURSUANT TO BANKRUPTCY RULE 2015(a)(4)

         Pursuant to Bankruptcy Rule 2015(a)(4), the Debtor and Debtor in Possession,

Entertainment Cinemas Lebanon, LLC (the “Debtor”), hereby gives notice to the following

persons or entities whom or which are known to be holding money or property subject to

withdrawal or order of the Debtor that, on March 12, 2021, the Debtor commenced this

bankruptcy case (the “Bankruptcy Case”):

         1.       Each Bank holding money or property subject to withdrawal or order of the

Debtor:

                  Citizens Bank

         2.       Each Savings Association holding money or property subject to withdrawal or

order of the Debtor:

                  None

         3.       Each Building and Loan Association holding money or property subject to

withdrawal or order of the Debtor:

                  None

         4.       Each Public Utility Company with whom the Debtor has a deposit:

                  None

         5.       Each Landlord with whom the Debtor has a deposit:
 Case: 21-10143-BAH Doc #: 21 Filed: 03/26/21 Desc: Main Document                   Page 2 of 4




               None

       6.      Each Insurance Company which has issued a policy having a cash surrender value

payable to the Debtor:

               None

       Attached is a copy of the Notice of Chapter 11 Bankruptcy Case issued by the Clerk of

the Bankruptcy Court.

                                                     Respectfully submitted,

DATED: March 26, 2021                                /s/ William S. Gannon
                                                     William S. Gannon, BNH 01222 (NH)

                                                     Proposed Counsel for

                                                     ENTERTAINMENT CINEMAS
                                                     LEBANON, LLC

                                                     WILLIAM S. GANNON PLLC
                                                     740 Chestnut Street
                                                     Manchester NH 03104
                                                     PH: 603-621-0833
                                                     FX: 603-621-0830
                                                     bgannon@gannonlawfirm.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on this date I served the foregoing notice on each person named
below by causing it to be filed electronically via the CM/ECF filing system or mailed by first-
class United States Mail, postage pre-paid, or in such other manner as may be indicated:

     All persons/entities named on the CM/ECF Electronic Service List – electronically via
CM/ECF

~ and ~

       Citizens Bank
       ROP-450
       P.O. Box 7000
       Providence, RI 02940

DATED: March 26, 2021                                /s/ Beth E. Venuti
                                                     Beth E. Venuti, Paralegal
  Case:
     Case:
        21-10143-BAH
            21-10143-BAH
                      Doc Doc
                          #: 9 #:
                               Filed:
                                  21 Filed:
                                      03/15/21
                                            03/26/21
                                                Desc:Desc:
                                                     NoticeMain
                                                            of Ch11
                                                                Document
                                                                    Mtg C/P Page
                                                                            SubCh3 of
                                                                                   V 4Page
                                            1 of 2

 Information to identify the case:
 Debtor
                Entertainment Cinemas Lebanon, LLC                                          EIN:   03−0404026
                Name

 United States Bankruptcy Court     District of New Hampshire Live Database                 Date case filed for chapter:       11      March
                                                                                                                                     12, 2021

            21−10143−BAH
 Case number:

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Entertainment Cinemas Lebanon, LLC


  2. All other names used in the
     last 8 years


  3. Address                                  7 Central Street
                                              South Easton, MA 02375

  4. Debtor's attorney                        William S. Gannon                                          Contact phone 603−621−0833
       Name and address                       William S. Gannon PLLC
                                              740 Chestnut Street                                        Email: bgannon@gannonlawfirm.com
                                              Manchester, NH 03104

  5. Bankruptcy trustee                       James S. LaMontagne
      Name and address                        Subchapter V Trustee                                       Contact phone 603−627−8102
                                              Sheehan Phinney Bass & Green PA
                                              1000 Elm Street                                            Email: jlamontagne@sheehan.com
                                              Manchester, NH 03101

  6. Bankruptcy clerk's office                                                                           Hours open:
                                                                                                         8:30am−4:30pm
       Documents in this case may be filed    55 Pleasant Street
      at this address.                        Room 200
      You may inspect all records filed in                                                               Contact phone 603−222−2600
                                              Concord, NH 03301−3941
      this case at this office or online at
      www.pacer.gov.                                                                                     Date: March 15, 2021

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
  Case:
     Case:
        21-10143-BAH
            21-10143-BAH
                      Doc Doc
                          #: 9 #:
                               Filed:
                                  21 Filed:
                                      03/15/21
                                            03/26/21
                                                Desc:Desc:
                                                     NoticeMain
                                                            of Ch11
                                                                Document
                                                                    Mtg C/P Page
                                                                            SubCh4 of
                                                                                   V 4Page
                                            2 of 2
Debtor Entertainment Cinemas Lebanon, LLC                                                                              Case number 21−10143−BAH


  7. Meeting of creditors                                                                                Location:
       The debtor's representative must
                                             April 20, 2021 at 10:00 AM
      attend the meeting to be questioned                                                                The meeting will be held
      under oath.                         The meeting may be continued or adjourned to a later           TELEPHONICALLY
      Creditors may attend, but are not   date. If so, the date will be on the court docket.
      required to do so.
                            For meeting call−in number and passcode see the entry on the case docket
                                    or contact the trustee listed on the reverse of this notice.

  8. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     May 21, 2021
                                             unit):
                                             For a governmental unit:                                     September 8, 2021
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.nhb.uscourts.gov or www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                             can explain. For example, a secured creditor who files a proof of claim may surrender important
                                             nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
       The bankruptcy clerk's office must    proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                           June 21, 2021
      deadline.


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                             generally remain in possession of the property and may continue to operate the debtor's business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                          page 2
